[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                            February 29, 2008
                              No. 07-12087                 THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                     D. C. Docket No. 03-20129-CR-PCH

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

NEVIA KEVIN ABRAHAM,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                            (February 29, 2008)

Before BARKETT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Nevia Kevin Abraham appeals his sentence for conspiracy to kidnap a U.S.
Postal Service employee, kidnapping of a U.S. Postal Service employee, use of a

firearm during a crime of violence, forcible assault on a U.S. Postal Service

employee, and possession of a firearm by a convicted felon. 18 U.S.C. §§ 111,

924(c)(1), 924(e)(1), 1201(a)(5), 1201(c). On appeal, Abraham argues that he

should not have received a ten-year statutory minimum penalty under 18 U.S.C.

§ 924(c) for the discharge of a firearm during the commission of a crime of

violence because he was not charged with the discharge, nor did a jury find that he

discharged a firearm. Abraham claims that the dispositive case on the issue, Harris

v. United States, 536 U.S. 545 (2002), was decided before the Supreme Court’s

holdings in Blakely v. Washington, 542 U.S. 296 (2004), and United States v.

Booker, 543 U.S. 220 (2005), so its holding is in doubt. Abraham concedes that

we have stated that we will continue to follow Harris, but argues that its viability is

limited, and we should determine that the discharge of a firearm had to be proved

to a jury beyond a reasonable doubt.

      We review constitutional challenges to a sentence de novo. United States v.

Chau, 426 F.3d 1318, 1321 (11th Cir. 2005). Pursuant to 18 U.S.C.

§ 924(c)(1)(A)(iii), any person who, during a crime of violence discharges a

firearm shall be sentenced to a mandatory minimum sentence of imprisonment of

10 years. Kidnapping is a “crime of violence.” U.S.S.G. § 4B1.2 cmt. n.1.



                                           2
      In Harris, the Supreme Court determined that judicial fact finding that

increases a statutory mandatory minimum sentence under § 924(c) is appropriate

where a jury verdict has authorized the imposition of a statutory minimum

sentence. 536 U.S. at 567–568. In Booker, the Supreme Court explicitly

reaffirmed its holding in Apprendi that “[a]ny fact (other than a prior conviction)

which is necessary to support a sentence exceeding the maximum authorized by the

facts established by a plea of guilty or a jury verdict must be admitted by the

defendant or proved to a jury beyond a reasonable doubt.” Booker, 543 U.S. at

244. Nothing in Booker, however, eliminated or declared unconstitutional

mandatory minimum sentences as provided for by Congress in addressing firearm

crimes, and the Supreme Court has not overruled Harris since deciding Booker.

      We have stated that we are unpersuaded that the Apprendi v. New Jersey,

530 U.S. 466 (2000), Blakely, and Booker line of cases compel a jury

determination of the sentencing factors in § 924(c)(1)(B), which are specific to the

kind of firearm used in the offense. United States v. Ciszkowski, 492 F.3d 1264,

1268 (11th Cir. 2007). “The Supreme Court . . . has declined to extend the

jury-determination requirement to facts triggering a statutory minimum. Section

924(c)(1)(B) only triggers minimum sentences, and therefore does not raise

Apprendi concerns.” Id. at 1269 (citing Harris).



                                           3
         Further, we have stated that “[i]t is not given to us to overrule the decisions

of the Supreme Court. We have stated repeatedly . . . that ‘we are not at liberty to

disregard binding case law that is so closely on point and has been only weakened,

rather than directly overruled, by the Supreme Court.’ This is so even if we are

convinced that the Supreme Court will overturn its previous decision the next time

it addresses the issue.” United States v. Gibson 434 F.3d 1234, 1246 (11th Cir.

2006).

         The district court did not err in sentencing Abraham to a consecutive ten-

year mandatory minimum sentence. Trial evidence showed that Abraham

discharged a firearm during a kidnapping. Therefore, the district court correctly

applied the mandatory minimum sentence pursuant to § 924(c)(1)(A)(ii). The

Supreme Court has stated in Harris that a district court may engage in fact finding

to increase a statutory mandatory minimum penalty relating to § 924(c). Although

Abraham argues that Harris is no longer valid or is damaged, the Supreme Court

has not overruled that case, so we are bound to follow it. Accordingly, we affirm.

         AFFIRMED.




                                             4